 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1781 
In the House of Representatives, U. S.,

December 21, 2010
 
RESOLUTION 
 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 5116) to invest in innovation through research and development, to improve the competitiveness of the United States, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Science and Technology or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Science and Technology. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2. Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2751) to accelerate motor fuel savings nationwide and provide incentives to registered owners of high polluting automobiles to replace such automobiles with new fuel efficient and less polluting automobiles, with the Senate amendments thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a single motion offered by the chair of the Committee on Energy and Commerce or his designee that the House concur in the Senate amendments. The Senate amendments shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question. 
3.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2142) to require quarterly performance assessments of Government programs for purposes of assessing agency performance and improvement, and to establish agency performance improvement officers and the Performance Improvement Council, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Oversight and Government Reform or his designee that the House concur in the Senate amendment. The Senate amendment shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.  
 
Lorraine C. Miller,Clerk.
